DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,134,830) in view of Kim (US 2016/0224086).

Regarding claims 1, 10 and 19
Lee et al. discloses invention substantially as claimed, however does not specifically show a capacitance coil.

Lee et al. however shows the self-capacitance device comprising: (a) a body (see for example measurement device 130, 430 and 500); (b) a coil disposed within the body (see for example col. 5, lines 30-58 and col. 8, lines 18-39); and (c) at least three contacts disposed on a distal side of the body (see for example Figs. 1-3, stylus 145, 155, 165,175, 200, 305 and contact pads 536 and 537), wherein the at least three are in electrical contact with the coil (see for example col. 5, lines 30-58 and col. 8, lines 18-39).  

Kim teaches that it is known to having a self-capacitance device including a coil for performing multiple functions including transmission, reception and generating magnetic fields for inductance for determining capacitance (C) (taken to be the recited capacitance coil) (see for example para. 0155, 0162-0167 and 00171-0173), in order to provide a self-capacitance to include a multifunction operation and also to be capable of being powered by the touch panel (see for example para. 0016-0018).

It would have been obvious for one of ordinary skilled in the art at the time the invention was will to modify Lee et al., such that it includes a capacitance coil, a taught by Kim, in order to provide a self-capacitance to include a multifunction operation and also to be capable of being powered by the touch panel as suggested by Kim in para. 0016-0018.


	Regarding claims 2 and 14
	Lee et al. further shows, comprising at least one weight disposed within the body (see for example object 120, Fig. 6 and step 825).  

Regarding claim 3
	Lee et al. further shows, wherein the body comprises:(a) an internal wall disposed within the body (taken to be the interior wall of the stylus or measuring device, not specifically shown however inherent, see for example Figs. 1-5); (b) an external wall defining an outer surface of the body  (taken to be the exterior wall of the stylus or measuring device, see for example Figs. 1-5); (c) a first space defined within the internal wall (taken to be the space within the stylus or measuring device, see Figs. 1-5); and (d) a second space defined between the internal wall and the external wall (taken to be any space within the wall including a combination of different walls and different stylus of the measuring device, see for example Figs. 1-5).  

Regarding claim 4
	Lee et al. further shows, at least one weight is positionable within a first space within the body (taken to be the object 120, 420 or 520), wherein the coil is disposed within a second space within the body (see for example  col. 5, lines 30-58 and col. 8, lines 18-39).  

	Regarding claims 5 and 15
	Lee et al. further shows, an object disposed on a proximal side of the body (see for example the object 120, 420 and 520).  

	Regarding claims 6 and 16
	Lee et al. further shows, a removable cover removably disposeable on a proximal side of the body (taken to be inherent or very well known that the object which can be anything, such as a container, bowl etc., to include a removable cover, see for example Figs. 1-5).  

	Regarding claims 7 and 17
	Lee et al. further shows, an object disposed on the removable cover (taken to be inherent or very well known that the object which can be anything, such as a container, bowl etc., to include a removable cover, which also can have multiple objects (such as plurality of bowls) stack on each other, see for example Figs. 1-5).  

	Regarding claims 8, 18 and 20
	Lee et al. further shows, wherein the object comprises:(a) an enclosure attached to the removable cover (taken to be inherent or very well known that the object which can be anything, such as a container, bowl etc., to include a removable cover, which also can have multiple objects (such as plurality of bowls) stack on each other, see for example Figs. 1-5); and (b) a three-dimensional object disposed within the enclosure (taken to be inherent to an object having a cover, such as a container or bowl).  

	Regarding claim 9
	Lee et al. further shows, (a) an opening defined in a proximal side of the body (see for example Figs. 1-5); -9-(b) a cover removably coupleable with the body at the opening (taken to be inherent or very well known that the object which can be anything, such as a container, bowl etc., to include a removable cover, see for example Figs. 1-5); and (c) a weight disposed within a first space within the body (taken to be the object 120, 420 or 520), wherein the coil is disposed within a second space within the body (see for example  col. 5, lines 30-58 and col. 8, lines 18-39).  

	Regarding claim 10
	Lee et al. further shows, (b) a software application configured to recognize each predetermined pattern of the at least three contacts on each of the at least two self-capacitance devices (see for example Fig. 7 and columns 10-11).  

	Regarding claim 11
	Lee et al. further shows, wherein the software application is stored on a transportable memory device (see for example column 12).  

	Regarding claim 12
	Lee et al. further shows, wherein the system further comprises retail system packaging, wherein the at least two self-capacitance devices and the transportable memory device are disposed within the retail system packaging (taken to be the measuring device capable of being used in a packaging systems, such a weighing the package (object), and capable of being used in a retail system, see for example Figs. 1-5 and columns 2-4). 

	Regarding claim 13
	Lee et al. further shows, wherein the system further comprises retail system packaging, wherein the retail system packaging comprises the at least two self-capacitance devices and instructions for downloading the software application (see for example columns 2-6 and 12).  


	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,327,596. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hara (US 2016/0320918), Hardie-Bick (US 2019/0064993), Ruscher et al. (US 2020/0089340) and Ryshtun et al. (US 8,773,405), all show a self-capacitance device having coil and disposed in a body and electrical contacts with the coil.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687